Citation Nr: 1131950	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a tumor of the neck and throat, also claimed as due to herbicide exposure. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left varicocele, also claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that declined to reopen the Veteran's previously denied claims for service connection for tumor of the neck and throat and for a left varicocele. 

In July 2006, the Veteran testified before the Board at a hearing held via videoconference from the RO.  In November 2009, the Board remanded the issues for additional development.

The issue of entitlement to service connection for a left testicle disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A May 2002 rating decision denied service connection for a left testicle disability and service connection for a tumor of the throat/neck.  The Veteran did not initiate a timely appeal.

2.  The additional evidence received since that May 2002 decision pertaining to a left testicle disability is not cumulative or redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate the Veteran's left testicle disability claim, and raises a reasonable possibility of substantiating that claim.

3.  The additional evidence received since that May 2002 decision pertaining to a tumor of the throat/neck is cumulative and redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a tumor of the neck/throat, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied the Veteran's claims for service connection for a left testicle disability and a tumor of the neck/throat is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for a left testicle disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has not been received to reopen a claim for service connection for a tumor of the neck/throat.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 1997 rating decision denied service connection for a tumor of the throat as a result of exposure to herbicides and service connection for a tumor of the testicle as a result of exposure to herbicides.  The Veteran did not file a timely appeal of that decision.  Thereafter, in a rating decision dated in May 2002, the RO reconsidered the Veteran's claims after receiving his service medical records, and denied both service connection claims on the merits.  That decision was also not timely appealed. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the May 2002 decision, which denied service connection for a varicocele of the left testicle and service connection for a tumor of the neck/throat, became final because the Veteran did not file a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his low back claim in July 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the initial March 1997 rating decision included the Veteran's November 1996 application for VA compensation in which the Veteran reported that his throat tumor developed in 1989 and his testicular tumor developed in 1988.  Also of record were VA medical records dated from December 1994 to December 1996, which show the Veteran's report of a tumor in his neck and a complaint of an eight to nine year history of upper cervical swelling, noted to have questionable lymphatic etiology.  Based on the evidence then of record, the RO denied the Veteran's claims, finding that the evidence did not show chronic disabilities that were related to military service.
In support of the Veteran's May 2001 application to reopen his claims for service connection for a tumor of the neck and a tumor of the left testicle, the Veteran submitted lay statements in which he reported having a tumor in his neck and a tumor in his left testicle.  VA medical records from February 1988 to January 2002 were also obtained in support of the Veteran's claims.  Of particular note, in August 1988, the Veteran complained of problems with erections and discomfort in the left testicle.  A history of cyst excision from the left testicle was noted.  On examination, a small spermatocele was noted on the left.  In January 1992, the Veteran's left testicle was noted to be smaller than the right and he was noted to have a small pea-sized mass, which was firm and smooth, above the left testicle.  In October 1992, it was noted that the Veteran had a history of a tumor in his left testicle that was surgically removed in 1979.  He complained of recurring pain in the left testicular area and a left scrotal lipoma was assessed.  In September 1996, the Veteran complained of cystic swelling over the left testicle for six to seven years and a growth under his left jaw, noted to be a cervical node that sometimes got larger.  On physical examination, left upper cervical node swelling and a varicocele over the left testicle were noted.  Thereafter, VA medical records show occasional complaints related to the left testicle, including occasional pain and tenderness.  In May 2001, a varicocele was assessed and in June 2001, an ultrasound revealed a benign cystic mass above the left testicle, which the Veteran did not desire to have removed.

Also of record at the time of the May 2002 rating decision were the Veteran's service medical records, including an April 1969 separation examination, which are negative for complaints or clinical findings pertaining to any testicular problem or any neck tumor.  Finally, the record in May 2002 included two VA examinations dated in April 2002 which revealed palpable lymphadenopathy in the neck and mild tenderness over the left spermatic cord with a small varicocele.  The examiners diagnosed possible lymphadenopathy in the neck and status post operative removal of left varicocele with small recurrence.  No opinions were offered regarding the etiology of the Veteran's conditions.

Based on the evidence then of record, the RO found that the evidence did not show that the Veteran's left testicular disability was incurred in service or associated with herbicide exposure.  The RO also found that the evidence did not show treatment for a neck tumor in service or post service, or that any neck tumor disability was associated with herbicide exposure.  Consequently, the RO denied the Veteran's claims.

In support of his current application to reopen his claims, the Veteran has submitted lay statements and offered lay testimony pertaining to his belief that his left testicle disability and his claimed tumor of the neck/throat are related to herbicide exposure in service.  The Veteran offered testimony during his July 2006 Board hearing that his tumor of the neck/throat began many years after service and that no doctor had told him that the neck tumor began in service.  He reported symptoms of swelling and indicated that the tumor moved to the other side of his neck.  He indicated that he had received different diagnoses for his condition, including swollen lymph nodes, and that the doctors did not really know what the condition was.  The Veteran also offered testimony regarding current symptoms related to his left testicle, including pain that radiated to his stomach and lower back.  He also reported a history of surgery on his left testicle.  The Veteran's son testified regarding his belief that the Veteran suffered from other disabilities presumptively associated with herbicide exposure.  Significantly, the Veteran did not testify that he had suffered from either his left testicle disability or his claimed tumor of the neck/throat since service, nor did the Veteran testify that he had been told by a physician that either of his conditions was related to service or herbicide exposure.

Also new to the record since the last final denial are VA medical records dated from November 2004 to December 2009.  While those medical records document a finding of enlarged lymph nodes in November 2004 and a complaint of nodes on the neck in October 2005, they are negative for evidence that the Veteran's claimed neck tumor is related to military service or herbicide exposure, or that the condition had persisted since service.  Those VA medical records are also negative for evidence suggesting that the Veteran's left testicle disability is related to military service or herbicide exposure, or that it has persisted since service.

Finally, new to the record since the last final denial is a December 2009 VA examination that evaluated both the Veteran's tumor of the neck/throat and his left testicle disability.  During that examination, the Veteran reported a 20 year history of swelling in the submandibular area that his primary care physician told him was probably a lymph gland.  On physical examination, the soft tissue in the submandibular area of the left side of the anterior neck was a little more prominent than on the right side, but the examiner noted the difference to be equivocal.  On palpation, the examiner could not outline any discrete mass and found the area to be soft and tender.  Palpation with the finger inside the Veteran's mouth did not reveal any definite mass and there was no density consistent with a lymph node.  The examiner noted that it was possible that the Veteran had a slightly larger submandibular salivary gland on the left side than on the right.

Regarding the left testicle condition, the Veteran reported having two growths removed from his left testicle by a private urologist in 1979.  He reported that the urologist informed him that the growths were cysts.  One of the lesions reoccurred six months later and upon reevaluation, there was no evidence of malignancy.  The Veteran reported that the lesions had been present for a number of years prior to the first surgery.  On physical examination, the Veteran's genitalia were normal.  His testicles were normal in size and consistency, and the examiner was unable to feel any nodularity of the testicles or scrotum.  The Veteran was slightly tender to firm pressure but a definite varicocele could not be documented.

Based on the foregoing, the examiner diagnosed varicocele of the left testicle based on multiple previous examinations, though the examiner could not confirm that from the current examination.  The examiner also could not see definite evidence of a tumor in the Veteran's neck or throat, but noted a possible enlargement of the salivary gland.  The examiner then noted that there was no relationship between herbicide exposure and benign enlargement of the salivary gland or other benign tumors.  The examiner found that the long duration of the prominence without any progression made it highly unlikely that it was a malignant process at any time, and it was unlikely to be related to herbicide exposure in service.  Relating to the left testicle, the examiner noted that the Veteran had not been diagnosed with any abnormalities other than a small varicocele, which may be more prominent at times.  The examiner then stated that there was no relationship between herbicide exposure and a benign condition such as a varicocele, and it was unlikely that it was the result of herbicide exposure.  The examiner also noted that there was no mention of such a lesion during the Veteran's military career.

Here, regarding the Veteran's left testicle disability, the Board finds the Veteran's previously unconsidered lay statement during his December 2009 VA examination that his condition existed for a number of years prior to the 1979 surgery constitutes new and material evidence.  That newly submitted lay evidence, when presumed credible for the purpose of determining whether to reopen the claim, tends to corroborate the Veteran's contention that his current left testicle disability is related to his military service.  Furthermore, that evidence at least raises the possibility that, when considered with other evidence of record, it would trigger a duty to provide a medical opinion for the issue of entitlement to service connection for a left testicle disability.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2010).  Specifically, that new evidence suggests a nexus between the Veteran's military service and his current left testicle disability based on continuity of symptomatology.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Furthermore, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim for service connection for a left testicle disability relates to previously unestablished facts: competent evidence tending to show that his current left testicle disability is related to his active service.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim for service connection for a left testicle disability is reopened.  To that extent only, the appeal is allowed.

Conversely, the Board finds that, with respect to the Veteran's claim for service connection for a claimed tumor of the neck/throat, the evidence received since the last final decision is cumulative of other evidence of record and does not raise a reasonable possibility of substantiating the claims. 

The Veteran has submitted new VA medical records showing the existence of current symptoms, including enlargement or swelling of the cervical lymph node or salivary gland, and lay evidence that he believes his condition to be related to herbicide exposure.  However, in contrast with the lay evidence in support of his left testicle disability, the Veteran has not provided any new evidence showing a continuity of symptoms related to the tumor of the neck/throat since service or soon thereafter.  Nor has he provided other clinical evidence suggesting a nexus between his current symptoms relating to his neck disability and his period of active service.

The Board finds that the VA medical records submitted in support of the Veteran's tumor of the neck/throat, while new in the sense that they were not previously considered by RO decision makers, are not material.  While those VA medical records show ongoing symptoms, including enlargement or swelling of the cervical lymph node or salivary gland, earlier VA medical records showing treatment for the same problems were previously before the RO at the time of the May 2002 rating decision.  Thus, the newly submitted VA medical records are mainly cumulative of those considered at the time of the last final decision on the issue of service connection for a tumor of the neck/throat and do not relate to any unestablished facts necessary to substantiate that claim for service connection.  That evidence therefore does not raise a reasonable possibility of substantiating the Veteran's claim.

Neither may the claim be reopened on the basis of the Veteran's Board testimony and written statements relating his tumor of the neck/throat to herbicide exposure in service.  That lay evidence is new but not material.  As a layperson without ostensible medical expertise, the Veteran is not competent to provide a diagnosis or opine on a matter requiring knowledge of medical principles.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).  While the Veteran can attest to any neck symptoms that he currently experiences, he lacks the medical competence to relate those symptoms to any period of active duty, including to herbicide exposure.  Significantly, the December 2009 VA examiner found no relationship between herbicide exposure and the Veteran's claimed tumor of the neck/throat.  Additionally, the Veteran's statements are mainly cumulative of those considered at the time of the last final decision on these issues.

Although the Veteran has submitted new evidence that was not before the RO in May 2002, the Board finds that new evidence is not material to his claim for service connection for a tumor of the neck/throat and does not warrant reopening of that previously denied claim.  The new evidence does not provide competent evidence of a nexus between the Veteran's current disability and his time in service and does not raise a reasonable possibility of substantiating that claim.  Therefore, that new evidence is not material.  Thus, the claim for service connection for a tumor of the neck/throat is not reopened and the benefit sought on appeal remains denied.  However, the new evidence pertaining to the Veteran's left testicle disability relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Therefore, that claim is reopened because new and material evidence has been received.  To that extent only, that claim is reopened.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Veteran

Upon receipt of a complete or substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the Veteran and which portion VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004, August 2005, March 2006, and November 2009; a rating decision in September 2005; and, a statement of the case in February 2006.  Those documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  Moreover, the Veteran was provided with notice in December 2004 of the specific evidence necessary to reopen his claim for service connection for a tumor of the neck/throat.  38 U.S.C.A. § 5103(a); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, in the December 2004 correspondence and at the time of the prior final denial of the claim for service connection for tumor of the neck/throat, the RO informed the Veteran that his claim was denied because there was no competent clinical evidence relating his current tumor of the throat/neck to any period of active service or to herbicide exposure.  Those communications satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the final adjudication in the February 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained examinations with respect to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.
ORDER

New and material evidence having been submitted, the claim for service connection for a left testicle disability is reopened.  To that extent only, the appeal is granted.

New and material evidence not having been submitted, the application to reopen a claim for service connection for a tumor of the neck/throat is denied.  


REMAND

Although the Board regrets the additional delay, it is constrained by the fact that proper adjudication requires additional development with respect to the Veteran's newly reopened claim for service connection for a left testicle disability.

The Veteran contends that his left testicle disability is related to his military service, to include as due to herbicide exposure.

Service medical records, including an April 1969 separation examination, are negative for complaints or findings related to any testicular disability.  Service personnel records show that the Veteran served in Vietnam from September 1968 to April 1969 and is, therefore, presumed to have been exposed to herbicides.  38 C.F.R. § 3.307 (2010).

The Veteran has reported private treatment for his left testicle disability since the 1970s and provided authorizations for the release of those records.  However numerous attempts by both the Veteran and the VA to obtain those records have been unsuccessful.  The first post service evidence of testicular problems is an August 1988 VA treatment record, which notes complaints of discomfort in the left testicle, a history of cyst excision from the left testicle, and findings of a small spermatocele in the left testicle.  Thereafter, VA treatment records document ongoing complaints related to the left testicle and reports of surgery to remove a mass from the left testicle in 1979.  During an October 2009 VA examination, the Veteran provided competent lay evidence of testicular symptoms for years prior to his 1979 surgery, suggesting a continuity of symptomatology since service.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21. Vet. App. 303 (2007).  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

To date, no VA medical provider has rendered an etiological opinion with respect to the Veteran's currently diagnosed left testicle disability.  The Veteran was afforded a VA examination in April 2002, however no etiological opinion was offered at that time.  The Veteran was afforded another VA examination in December 2009 and although the December 2009 VA examiner opined that the Veteran's left testicle disability was not related to herbicide exposure, the examiner offered no opinion as to whether the Veteran's left testicle disability was incurred in or is otherwise related to his military service.  Accordingly, the Board finds that the Veteran's statements evidencing a continuity of left testicle symptomatology since soon after service constitutes sufficient evidence to trigger the need for a VA etiological examination and opinion, which includes a comprehensive review of the claims folder.  38 U.S.C.A. §§ 3.159(c)(4), 4.1 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, as this claim is already being remanded for an examination, the Board finds that another attempt should be made to obtain the Veteran's private urology records.  Prior correspondence with the private urology office suggests that the Veteran's old records are in storage.  As it is possible that the older records exist and are available, and as those records are pertinent to the Veteran's claim, further attempts should be made to obtain those records on remand.  

Lastly, the Board observes that the most recent VA medical record in the claims file is dated in December 2009.  Therefore, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Central Arkansas Health Care System dated from December 2009.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his left testicle disability, including Dr. Coussens, Dr. Burnett, and Arkansas Urology.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left testicle disability.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which are negative for a testicular disability; the evidence indicating the Veteran has claimed treatment for a left testicle disability as early as 1979 and symptoms for years prior to that treatment; and, the December 2009 VA examiner's opinion that the Veteran's left testicle disability was not related to herbicide exposure.  The examiner must also consider the Veteran's lay statements regarding a continuity of symptoms since the 1970s.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should state whether it is it at least as likely as not (50 percent probability or greater) that any left testicle disability first manifested in service or is otherwise related to any aspect of the Veteran's active military service, including exposure to herbicides.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


